DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/890,846, filed on 06/02/2020.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU 201 or ASIC (see Specification, paragraphs 0037-0039, 0042, 0056 and 0158).  It is noted that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions That is, the various “unit” functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure.	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oya et al. U.S. Patent Application No. 2017/0060488 (hereinafter Oya) in view of Yamazaki U.S. Patent Application No. 2014/0300914 (hereinafter Yamazaki).

Regarding claim 1, Oya et al. (US 2017/0060488) discloses an information processing device (Information processing apparatus 101, Figure 1) comprising: 
	an acquisition unit configured to acquire a response to a device search request from a plurality of devices including an image forming device configured to perform printing based on a received print job and a virtual device on a device that transmits a A status window 105 which makes to display a status of image forming apparatuses 107 and 108 (searching status). The status window 105 holds a client function and this is used to communicate with the virtual device's service 106. The status window 105 makes commands to the virtual device's service 106 to obtain status information and displays the statuses based on the status information accepted as a reply; paragraph 42, Figure 1); 
	a determination unit (Virtual device's service 106, Figure 3) configured to determine whether each of the plurality of devices that have responded is the image forming device or the virtual device (i.e., virtual device language monitor 313 performs determination of statuses of the image forming apparatus 107 based on information obtained from the image forming apparatus 107 and information it holds; paragraphs 57-58, Figure 3);
	a generation unit (Port monitor 314 / CPU 401, Figures 3-4) configured to, based on information on one device selected by the user from the presented information on one or more devices, create a virtual device configured to receive a print instruction from operating system of the information processing device and generate a print job transmitted to the one device based on the print instruction (i.e., a print instruction in generating a print job from print data accepted from an application by the OS, executing a device service (virtual device 300/301) that connects to a print apparatus via a port of the information processing apparatus, accepting the print job from the OS, and transmitting the print job to the print apparatus; paragraph 16, Figure 3).

	However, the above-mentioned claimed limitations are well known in the art as evidenced by Yamazaki (US 2014/0300914).  In particular, Yamazaki working in the same field of endeavor teaches a presentation unit configured to present, to a user, information on one or more devices in which a device determined as the virtual device is excluded from the plurality of devices that have responded (A screen for checking, when a new printer object is added to the OS, with the user whether to use it as a new virtual device object if its corresponding device is not being used as a virtual device.  Note: Yamazaki teaches that the user has selected the option to create the new virtual printing device; Figures 7A-7C, 8-9; paragraphs 52-54, 70-77).  Such an arrangement provides user convenience.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Oya as taught by Yamazaki, since doing so would have predictably and advantageously provided user convenience (paragraph 0006).

Regarding claim 2, Oya discloses the information processing device according to claim 1. 
Oya does not explicitly disclose wherein the presentation unit includes, in a listing, an image forming device determined to be a target based on a predetermined list 
	However, Yamazaki working in the same field of endeavor teaches wherein the presentation unit includes, in a listing, an image forming device determined to be a target based on a predetermined list from the plurality of devices that have responded and does not include, in the listing, an image forming device determined to be not a target (Virtual device object management unit 403 reads a list of printer objects and determines that no newly added printer object is present.  Note: printer objects are excluded as unsuited; paragraphs 57-58, Figures 4, 8A).  Such an arrangement provides user convenience.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Oya as taught by Yamazaki, since doing so would have predictably and advantageously provided user convenience.

Regarding claims 8-9, claims 8-9 are the method claims of device claims 1-2, respectively.  Therefore, method claims 8-9 are rejected for the reason given in device claims 1-2.  
 
10.	Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Yamazaki, and further in view of Kevin Mitchell Chandler U.S. Patent No. 9,606,758 (hereinafter Chandler).

Regarding claim 6, Oya discloses the information processing device according to claim 1, wherein the generated virtual device has a function of responding to a device search request from another device.
	The combination of Oya and Yamazaki does not explicitly disclose the information processing device according to claim 1, wherein the generated virtual device has a function of responding to a device search request from another device.
	However, Chandler working in the same field of endeavor teaches wherein the generated virtual device has a function of responding to a device search request from another device (a first computer to a virtual printer of a second computer includes determining that a virtual printer is available for use, broadcasting over a network that the peripheral is available for use, receiving a request from the first computer through a web service to connect to the virtual printer, mapping the virtual printer to the first computer, and sending information to the first computer through the web service to facilitate connection by the first computer to the virtual printer through the second computer; col. 1, lines 35-45, Figures 1-2).
	In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the system of Oya and Yamazaki as taught by Chandler to include: wherein the generated virtual device has a function of responding to a device search request from another device.  By doing so, the combined system of Chandler would be desirable to further improve for ultimate printing by a physical printer.

Regarding claim 13, claim 13 is the method claim of device claim 6.  Therefore, method claim 13 is rejected for the reason given in device claim 6.  

Allowable Subject Matter
11.	Claims 3-5, 7 and 10-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchida (US 2012/0274979) discloses in response to the image forming apparatus being compliant with the first network protocol, to interpret the first parameter received by the reception unit and to execute request processing based on a result of interpretation, and, in response to the image forming apparatus not being compliant with the first network protocol.
Ogasawara (US 2008/0186532) discloses multiple printers and client devices are connected directly via a network, each user installs a printer driver for an intended printer on his client device.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675